The defendant was indicted, tried, and convicted before Judge Gary and a jury at Anderson, November, 1920, of manslaughter, and sentenced, after a motion for a new trial was refused, for the term of eight years at hard labor. Defendant appeals. Exceptions 10, 11, 12 and 19 are sustained. The conduct of defendant on other and different occasions had no relevancy to the case on trial, the killing of Tolley; the defendant put in his general reputation for peace and good order and the State could not go into particular acts of violence by the testimony of other witnesses, or detail in evidence other quarrels with other persons.
The defendant himself, after he put in evidence his character, and took the stand, could have been asked if he had not difficulties with others, but neither he nor the State *Page 398 
could have detailed how they came about, or how they ended. The defendant could not be cross-examined upon collateral and irrelevant matters; the evidence of Murphy was highly prejudicial to the defendant. He was allowed to contradict the defendant upon collateral matters, not pertinent to the case, to go into details of the quarrel, and to tell that he cursed the defendant as a "damn long-legged son of a ____." It threw no light on the case on trial, the killing of Tolley by defendant, and was in conflict with the decisions of this Court in cases of State v. Dill, 48 S.C. 249,26 S.E., 567; State v. Thrailkill, 71 S.C. 136,50 S.E., 551; State v. Knox, 98 S.C. 114, 82 S.E., 278; Statev. Tidwell, 100 S.C. 250, 84 S.E., 778; State v. McPhail,115 S.C. 337, 105 S.E., 640. The evidence should be directed and limited to proof of general character or reputation, not specific or particular acts of bad or good conduct. The exceptions raising this question should be sustained.
Exceptions 15 and 20 impute error in allowing the witness, Dr. Young, over objection, to testify that deceased told him, prior to the killing, that he was impotent. This was pure hearsay, and highly prejudicial. The defendant claimed that his wife had been criminally intimate with deceased, and had caught a loathsome disease from the deceased, and conveyed it to him. The doctors had the right, after waiting on the deceased, to give opinion as to the result of their diagnosis, but they could not tell what the deceased told them. It is not claimed as a part of res gestae or as a dying declaration. The ordinary rule established by Courts is that an expert ought not to be allowed to testify as to facts outside of his own knowledge, but can give opinion on hypothetical facts. The doctor had the right in diagnosing the case to inquire and learn of his patient his previous state of health and his present state of health, and state the result of his opinion by reason of this. But he must have his conclusions formed after his examination, *Page 399 
and from what his patient has told him, without stating what his patient said. This would be testifying to facts within his own knowledge. The exceptions raising this question should be sustained. It is unnecessary to consider the other exceptions. Judgment should be reversed, and a new trial granted.